UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/14 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Select Managers Small Cap Value Fund SEMIANNUAL REPORT May 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Small Cap Value Fund, covering the six-month period from December 1, 2013, through May 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The end of 2013 witnessed a firming U.S. labor market, further improvements housing data, and generally strong corporate earnings growth, but U.S. GDP growth over the opening months of 2014 generally stalled due to harsh winter weather, the expiration of extended unemployment benefits, and the deceleration of inventory accumulation by businesses. Although stocks encountered volatility under these mixed conditions, investors largely appeared to shrug off recent economic shortfalls as some broad measures of U.S. stock market performance either achieved or approached new all-time highs by the reporting period’s end. We already have seen evidence that the economic recovery’s pause over the winter 2014 may prove temporary, and we currently expect to see accelerating growth over the next few years as past financial stresses continue to fade and fiscal drags abate the public sector. However, stocks generally have risen to higher valuations after the sustained market rally, and in our judgment, selectivity is likely to be key to successful equity investing in the months ahead. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 16, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2013, through May 31, 2014, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers, EACM Advisors LLC Fund and Market Performance Overview For the six-month period ended May 31, 2014, Dreyfus Select Managers Small Cap Value Fund’s Class A shares produced a total return of 2.02%, Class C shares returned 1.60%, Class I shares returned 2.19%, and ClassY shares returned 2.19%. 1 In comparison, the Russell 2000 Value Index (the “Index”), the fund’s benchmark, returned 1.67% for the same period. 2 Although U.S. equities generally continued to rally over the reporting period, small-cap stocks lagged their larger counterparts. The fund outperformed its benchmark, primarily due to favorable results in the information technology and health care sectors. During the reporting period, the fund eliminated its investment inVulcanValue Partners, LLC, and established a new relationship with Channing Capital Management, LLC. The Fund’s Investment Approach The fund seeks capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets in the stocks of small-cap companies. The fund uses a “multi-manager” approach by selecting one or more sub-advisers to manage its assets. As the fund’s portfolio allocation managers, we seek sub-advisers that complement one another’s style of investing, consistent with the fund’s investment goal.We monitor and evaluate the performance of the sub-advisers and will make corresponding recommendations to Dreyfus and the fund’s Board based on our evaluations. The fund’s assets are currently under the day-to-day portfolio management of seven sub-advisers, each acting independently of one another and using their own methodology to select portfolio investments.As of the end of the reporting period, 17% of the fund’s assets are under the management of Thompson, Siegel, and Walmsley, LLC, which employs a combination of quantitative and qualitative security selection methods based on a four-factor valuation model. Approximately 22% of the fund’s assets are under the management of Walthausen & Co., LLC, which uses a proprietary valuation model to identify companies that are trading at a discount to their intrinsic The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) values.Approximately 17% of the fund’s assets are under the management of Neuberger Berman Management LLC, which uses fundamental analysis and a bottom-up stock selection process to identify publicly traded small-cap companies selling at a material discount to their intrinsic value.Approximately 16% of the fund’s assets are under the management of Lombardia Capital Partners, which uses fundamental analysis and a bottom-up value-oriented approach in seeking stocks trading below their intrinsic values. Approximately 12% of the fund’s assets are under the management of Iridian Asset Management LLC, which employs bottom-up stock selection and a disciplined valuation process to identify and invest in corporate change.Approximately 11% of the fund’s assets are under the management of Kayne Anderson Rudnick Investment Management, LLC, which employs a fundamental, bottom-up, research-driven investment process in seeking to identify high-quality companies whose securities are trading at attractive valuations. Approximately 5% of the fund’s assets are under the management of Channing Capital Management, LLC, which employs intensive, fundamental, bottom-up research to identify high-quality companies with strong balance sheets and management teams. These percentages can change over time, within ranges described in the prospectus. Market Environment—Late Period Rotation Stocks across most capitalization ranges continued to climb at the start of the reporting period during a sustained U.S. economic recovery fueled by falling unemployment, rebounding housing markets, and historically low short-term interest rates. The rally stalled in January 2014 amid concerns regarding economic and political instability in the emerging markets, but stocks generally rebounded when investors’ worst fears did not materialize. However, market sentiment during the renewed rally shifted away from smaller, more speculative companies toward large-cap stocks. Consequently, some measures of large-cap stock market performance achieved record highs by the reporting period’s end, while small-cap stocks produced mostly flat returns. Stock Selections Buoyed Fund Results The fund’s underlying investment managers generally added value during the reporting period. In the aggregate, they achieved especially robust results through overweighted exposure to and successful stock selections within the information technology sector. For example, sapphire equipment maker GT AdvancedTechnologies 4 encountered strong demand for components used in consumer electronics products, and printing devices producer ZebraTechnologies achieved record 2013 sales. Strong stock selections in the health care sector included Furiex Pharmaceuticals, which moved closer to regulatory approval of a new product. Drug delivery platform specialist Flamel Technologies reported higher sales of a key product. Disappointments included overweighted exposure to real estate investment trusts, which rallied when long-term bond yields fell.Among consumer staples companies, Nu Skin Enterprises was hurt by an investigation by Chinese regulators into its sales practices, and Elizabeth Arden posted an unexpected quarterly loss. Finding Attractive Values Among Small-Cap Companies We remain constructive regarding small-cap value stocks.Attractively valued small-cap companies may be poised for gains due to their focus on domestic revenue sources at a time when the U.S. economy is recovering more robustly than most overseas markets. Moreover, we expect heightened mergers-and-acquisitions activity as larger companies seek to fuel future growth. Indeed, in our view, recent relative weakness among small-cap stocks has created a firmer foundation for future gains. June 16, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2015, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower for Class A, C, andY shares. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small CapValue Fund from December 1, 2013 to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.55 $ 10.30 $ 4.79 $ 5.29 Ending value (after expenses) $ 1,020.20 $ 1,016.00 $ 1,021.90 $ 1,021.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.54 $ 10.30 $ 4.78 $ 5.29 Ending value (after expenses) $ 1,018.45 $ 1,014.71 $ 1,020.19 $ 1,019.70 † Expenses are equal to the fund’s annualized expense ratio of 1.30% for Class A, 2.05% for Class C, .95% for Class I and 1.05% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS May 31, 2014 (Unaudited) Common Stocks—96.4% Shares Value ($) Automobiles & Components—1.7% Cooper Tire & Rubber 104,180 2,899,329 Dana Holding 65,030 1,439,764 Gentherm 35,500 a 1,460,115 Modine Manufacturing 82,990 a 1,267,257 Motorcar Parts of America 61,600 a 1,467,312 Remy International 12,170 289,524 Superior Industries International 45,750 910,425 Thor Industries 42,925 2,575,500 Banks—10.8% Atlantic Coast Financial Corporation 222,150 a 950,802 Bancorp 70,700 a 1,109,990 Bank of Hawaii 33,620 1,874,651 Bank of the Ozarks 12,440 734,458 BankUnited 86,760 2,823,171 BBCN Bancorp 92,075 1,404,144 BofI Holding 14,900 a 1,144,767 Bryn Mawr Bank 50,990 1,448,626 Centerstate Banks 114,570 1,216,733 City Holding 23,570 b 1,018,460 City National 13,850 984,596 Columbia Banking System 82,442 2,042,088 Comerica 30,107 1,444,233 Community Bank System 44,345 1,574,691 Customers Bancorp 82,890 a 1,574,910 CVB Financial 115,870 1,689,385 Dime Community Bancshares 76,510 1,156,831 Eagle Bancorp 59,820 a 1,912,445 East West Bancorp 57,982 1,941,237 F.N.B 97,846 1,197,635 First Commonwealth Financial 138,000 1,186,800 First Financial Bankshares 39,480 b 2,348,270 First Merchants 49,737 986,782 First Midwest Bancorp 75,358 1,205,728 First Niagara Financial Group 354,176 3,049,456 FirstMerit 92,089 1,719,302 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Banks (continued) Great Southern Bancorp 11,800 345,622 Hancock Holding 90,263 3,049,084 Heritage Financial 75,368 1,187,046 Heritage Financial Group 65,289 1,194,789 Home Loan Servicing Solutions 83,800 1,868,740 Huntington Bancshares 230,580 2,137,477 IBERIABANK 43,459 2,714,449 Independent Bank 36,607 1,325,173 Investors bancorp 108,278 1,169,402 MB Financial 28,745 771,516 MGIC Investment 52,290 a 443,419 National Bank Holdings, Cl. A 39,039 763,993 PacWest Bancorp 51,124 2,066,432 Park Sterling 176,309 1,137,193 Popular 51,000 a 1,539,180 Sterling Bancorp 98,440 1,115,325 TCF Financial 100,850 1,602,507 Texas Capital Bancshares 54,470 a 2,788,864 Trustmark 41,642 964,012 Umpqua Holdings 83,650 1,386,081 Union Bankshares 44,804 1,118,756 United Financial Bancorp 94,195 1,268,807 Westamerica Bancorporation 38,800 b 1,900,036 Wilshire Bancorp 58,380 589,054 Wintrust Financial 35,200 1,534,016 Capital Goods—11.4% A.O. Smith 16,841 831,609 AAON 46,660 1,455,792 Aegion 18,386 a 440,712 Aerovironment 12,750 a 409,530 Albany International, Cl. A 50,950 1,897,887 Blount International 160,560 a 1,955,621 CLARCOR 41,500 2,428,995 Columbus McKinnon 47,610 1,340,698 DigitalGlobe 28,700 a 871,332 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) DXP Enterprises 13,900 a 967,023 Dycom Industries 25,810 a 767,847 EnerSys 24,150 1,667,316 ESCO Technologies 17,144 576,381 Franklin Electric 15,866 607,668 FreightCar America 71,812 1,846,287 GenCorp 36,000 a,b 669,960 Generac Holdings 25,700 1,251,076 General Cable 49,730 1,268,115 Gibraltar Industries 67,786 a 1,075,086 Global Brass & Copper Holdings 63,310 1,020,557 Graco 45,300 3,305,994 GrafTech International 92,525 a,b 966,886 Granite Construction 33,240 1,180,685 Greenbrier Cos. 21,900 a 1,215,450 H&E Equipment Services 41,200 a 1,427,580 Harsco 42,400 1,143,952 Hexcel 81,272 a 3,336,216 Hyster-Yale Materials Handling 14,120 1,187,210 ITT 28,230 1,233,086 John Bean Technologies 38,010 1,087,086 KBR 73,940 1,796,003 KEYW Holding 37,230 a,b 394,638 Lawson Products 34,950 a 573,180 Lindsay 12,608 b 1,062,728 LSI Industries 80,505 639,210 Lydall 35,311 a 974,230 Manitowoc 46,150 1,248,358 Meritor 80,910 a 1,117,367 Miller Industries 39,470 801,636 Mueller Industries 26,610 766,900 Mueller Water Products, Cl. A 349,750 2,948,393 National Presto Industries 13,350 b 939,707 NCI Building Systems 99,020 a 1,658,585 Orion Marine Group 96,023 a 1,086,020 Owens Corning 14,200 582,342 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Quanex Building Products 37,980 676,044 Regal-Beloit 21,464 1,638,347 Spirit Aerosystems Holdings, Cl. A 69,110 a 2,242,620 Standex International 35,640 2,631,658 Sun Hydraulics 25,000 923,000 Teledyne Technologies 20,640 a 1,956,053 Textron 62,000 2,431,640 Titan International 47,470 b 750,501 TriMas 98,319 a 3,451,980 Triumph Group 17,147 1,188,287 Tutor Perini 38,600 a 1,182,318 Twin Disc 36,880 1,196,756 Valmont Industries 4,530 701,924 Wabash National 72,400 a 991,156 Woodward 45,684 2,042,075 Commercial & Professional Services—4.4% ABM Industries 73,459 2,003,227 Acacia Research 61,250 b 988,575 ACCO Brands 130,123 a 783,340 Barrett Business Services 22,600 1,065,816 Brady, Cl. A 1,558 42,268 CBIZ 143,682 a 1,225,607 CDI 104,648 1,457,746 Clean Harbors 28,500 a 1,741,635 Corporate Executive Board 47,400 3,231,258 Covanta Holding 104,740 1,999,487 Deluxe 86,172 4,833,388 Ennis 34,224 518,494 FTI Consulting 80,316 a 2,591,798 Korn/Ferry International 56,905 a 1,728,205 MSA Safety 14,988 819,244 Multi-Color 12,200 428,586 Steelcase, Cl. A 209,316 3,430,690 Tetra Tech 68,805 1,830,901 10 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel—3.1% Crocs 70,622 a 1,054,386 CSS Industries 37,240 897,112 Deckers Outdoor 26,700 a 2,063,643 Ethan Allen Interiors 23,586 552,856 Harman International Industries 4,002 420,330 Iconix Brand Group 61,604 a 2,583,672 JAKKS Pacific 134,691 b 1,189,322 LeapFrog Enterprises 131,241 a,b 909,500 M.D.C. Holdings 56,230 1,608,740 M/I Homes 130,260 a 2,971,231 Skullcandy 154,300 a 1,143,363 Smith & Wesson Holding 71,400 a,b 1,133,832 UCP, Cl. A 66,933 886,193 Unifi 70,260 a 1,635,653 Universal Electronics 29,800 a 1,355,304 Wolverine World Wide 55,000 1,422,850 Consumer Services—1.6% American Public Education 36,300 a 1,282,842 Bob Evans Farms 22,380 999,715 Capella Education 31,690 1,813,936 DeVry Education Group 17,140 723,822 Hillenbrand 26,281 796,051 Ignite Restaurant Group 48,572 a,b 745,580 International Game Technology 29,635 371,919 Interval Leisure Group 107,400 2,200,626 LifeLock 91,900 a 1,031,118 Ruth’s Hospitality Group 69,022 845,520 Wendy’s 94,500 774,900 Diversified Financials—3.9% Ares Capital 125,628 2,165,827 Asta Funding 28,000 a 234,640 Eaton Vance 70,732 2,627,694 Encore Capital Group 62,264 a,b 2,695,409 Evercore Partners, Cl. A 16,084 885,263 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Fifth Street Finance 60,048 b 557,846 First Cash Financial Services 74,300 a 3,902,236 Gain Capital Holdings 50,591 399,163 Janus Capital Group 125,002 1,460,023 New Mountain Finance 48,923 695,685 PHH 135,677 a 3,455,693 PICO Holdings 48,287 a 1,119,776 Stifel Financial 83,687 a 3,782,653 Voya Financial 38,580 1,381,164 Walter Investment Management 8,953 a,b 258,831 World Acceptance 23,763 a,b 1,877,039 Energy—6.0% Atwood Oceanics 29,915 a 1,476,305 Bill Barrett 80,200 a 2,005,000 Cal Dive International 842,960 a,b 1,087,418 CARBO Ceramics 26,800 3,686,876 Clayton Williams Energy 19,950 a 2,485,570 Delek US Holdings 47,800 1,485,146 Emerald Oil 221,340 a,b 1,438,710 Energy XXI 53,300 b 1,143,285 ERA Group 59,440 a 1,736,837 Goodrich Petroleum 79,520 a,b 2,306,080 GulfMark Offshore, Cl. A 21,960 1,019,164 Helix Energy Solutions Group 62,400 a 1,458,912 ION Geophysical 213,270 a 889,336 Kodiak Oil & Gas 86,948 a 1,106,848 McDermott International 290,970 a,b 2,112,442 Newpark Resources 90,600 a,b 1,020,156 PBF Energy, Cl. A 24,000 765,840 PDC Energy 33,020 a 2,119,554 PetroQuest Energy 58,974 a 360,921 Rosetta Resources 9,331 a 439,770 Sanchez Energy 19,340 a 665,876 12 Common Stocks (continued) Shares Value ($) Energy (continued) Stone Energy 39,200 a 1,740,088 Synergy Resources 143,260 a 1,681,872 Tesco 41,159 876,687 TETRA Technologies 164,390 a 1,895,417 Tidewater 33,012 1,720,585 Triangle Petroleum 97,292 a,b 977,785 Ultra Petroleum 24,630 a 665,503 Warren Resources 198,265 a 908,054 WPX Energy 32,970 a 698,305 Exchange-Traded Funds—.3% iShares Russell 2000 ETF 10,771 b 1,215,615 iShares Russell 2000 Value ETF 12,400 b 1,225,988 Food & Staples Retailing—.3% Andersons 19,050 970,407 SpartanNash 40,294 978,338 Village Super Market, Cl. A 22,000 539,880 Food, Beverage & Tobacco—1.8% Crimson Wine Group 117,740 a 1,041,999 Darling Ingredients 163,570 a 3,269,764 Dean Foods 104,150 1,810,127 Hillshire Brands 30,460 1,622,909 Lancaster Colony 9,075 810,307 National Beverage 118,300 a 2,190,916 TreeHouse Foods 29,000 a 2,173,550 Health Care Equipment & Services—4.4% Accuray 56,090 a,b 494,714 Air Methods 24,500 a 1,180,900 Allscripts Healthcare Solutions 186,870 a 2,754,463 AmSurg 22,894 a 1,036,640 AngioDynamics 52,339 a 750,018 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Anika Therapeutics 10,000 a 468,300 Antares Pharma 357,440 a,b 1,054,448 Chemed 10,580 b 931,886 Cynosure, Cl. A 74,000 a 1,611,720 Derma Sciences 2,340 23,821 Gentiva Health Services 175,540 a 2,392,610 HealthSouth 20,510 720,311 Hill-Rom Holdings 46,006 1,825,978 Invacare 43,914 724,581 Kindred Healthcare 80,803 2,005,530 MedAssets 36,211 a 848,062 Merit Medical Systems 62,621 a 878,573 Owens & Minor 65,100 2,257,668 Patterson 56,000 2,192,960 Providence Service 38,800 a 1,559,760 Symmetry Medical 139,873 a 1,233,680 Syneron Medical 98,920 a 1,083,174 Team Health Holdings 25,100 a 1,274,327 WellCare Health Plans 17,546 a 1,358,938 Household & Personal Products—.8% Elizabeth Arden 20,560 a 557,793 Nu Skin Enterprises, Cl. A 27,912 2,061,022 WD-40 46,000 3,319,820 Insurance—5.0% American Equity Investment Life Holding 130,903 2,947,936 American Financial Group 10,630 620,579 American National Insurance 9,950 1,139,275 Argo Group International Holdings 15,794 765,219 Assurant 10,420 706,580 Endurance Specialty Holdings 38,000 1,965,360 FBL Financial Group, Cl. A 8,214 359,034 Fidelity National Financial, Cl. A 37,370 1,245,916 14 Common Stocks (continued) Shares Value ($) Insurance (continued) First American Financial 35,994 1,008,552 HCC Insurance Holdings 29,905 1,404,937 Horace Mann Educators 145,510 4,250,347 Infinity Property & Casualty 16,500 1,056,165 Kemper 61,230 2,139,989 Maiden Holdings 130,000 1,591,200 Primerica 85,460 3,849,118 RLI 74,000 3,300,400 Stewart Information Services 80,335 2,577,147 Symetra Financial 32,440 676,374 The Hanover Insurance Group 33,529 2,013,416 Validus Holdings 35,882 1,339,475 Materials—6.4% American Vanguard 151,290 b 2,302,634 AptarGroup 11,700 779,103 Avery Dennison 64,380 3,264,066 Balchem 25,000 1,378,500 Chemtura 90,440 a 2,259,191 Cliffs Natural Resources 41,030 b 643,350 Crown Holdings 58,410 a 2,853,328 Cytec Industries 24,466 2,430,698 FutureFuel 68,100 1,169,958 Greif, Cl. A 24,529 1,339,774 Haynes International 22,130 1,175,103 Headwaters 125,100 a 1,617,543 Intrepid Potash 131,230 a,b 2,127,238 Kaiser Aluminum 52,001 3,560,509 Koppers Holdings 21,890 795,483 Kraton Performance Polymers 98,040 a 2,438,255 LSB Industries 47,600 a 1,816,416 Materion 47,190 1,608,707 Mercer International 150,505 a 1,330,464 Olympic Steel 38,740 916,588 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) PH Glatfelter 46,973 1,236,329 PolyOne 82,615 3,315,340 RPM International 12,995 559,695 Sealed Air 42,700 1,406,111 Sonoco Products 23,493 992,344 Stillwater Mining 43,860 a 737,287 Worthington Industries 21,530 867,659 Media—1.6% CBS Outdoor Americas 22,750 b 738,692 Cinemark Holdings 77,000 2,427,040 E.W. Scripps, Cl. A 64,400 a 1,257,088 LIN Media, Cl. A 52,000 a 1,307,280 Media General 82,700 a,b 1,466,271 Meredith 17,778 799,299 New Media Investment Group 82,641 a 1,154,495 Starz, Cl. A 35,460 a 1,085,076 World Wrestling Entertainment, Cl. A 83,100 b 937,368 Pharmaceuticals, Biotech & Life Sciences—2.3% Affymetrix 114,970 a,b 949,652 Cambrex 193,380 a 4,155,736 Charles River Laboratories International 64,398 a 3,450,445 Flamel Technologies, ADR 305,279 a 3,413,019 Furiex Pharmaceuticals 5,900 a 609,824 Impax Laboratories 78,120 a 2,168,611 Mallinckrodt 4,860 a,b 377,914 Sagent Pharmaceuticals 47,699 a 1,068,935 Real Estate—2.6% Altisource Portfolio Solutions 18,500 a,b 2,038,885 AV Homes 72,550 a 1,203,604 Capstead Mortgage 74,900 b,c 986,433 Corporate Office Properties Trust 33,150 c 913,282 16 Common Stocks (continued) Shares Value ($) Real Estate (continued) First Potomac Realty Trust 73,866 c 966,167 Hersha Hospitality Trust 385,316 c 2,439,050 iStar Financial 66,715 a,c 963,365 LaSalle Hotel Properties 58,683 c 1,935,952 Lexington Realty Trust 161,800 c 1,836,430 Medical Properties Trust 105,325 c 1,423,994 Newcastle Investment 380,100 c 1,832,082 Omega Healthcare Investors 31,411 b,c 1,158,752 Ramco-Gershenson Properties Trust 45,049 c 747,813 Retailing—3.6% ANN 21,922 a 852,108 Ascena Retail Group 113,190 a 1,889,707 Big 5 Sporting Goods 40,190 466,606 Big Lots 76,260 a 3,236,474 Children’s Place Retail Stores 33,200 1,606,216 CST Brands 52,950 1,751,056 Express 49,670 a 626,339 Finish Line, Cl. A 31,769 910,817 Genesco 19,268 a 1,442,981 GNC Holdings, Cl. A 20,190 745,415 Lithia Motors, Cl. A 12,169 954,415 New York & Co. 69,880 a 276,725 Office Depot 302,288 a 1,547,715 Rent-A-Center 93,880 2,624,885 Select Comfort 126,025 a 2,336,504 Sonic Automotive, Cl. A 72,975 1,920,702 Stage Stores 62,200 1,142,614 TravelCenters of America 96,500 a 821,215 Semiconductors & Semiconductor Equipment—4.9% Amkor Technology 297,200 a 3,004,692 ANADIGICS 748,676 a 808,570 Axcelis Technologies 845,305 a 1,589,173 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Brooks Automation 82,900 804,959 Cabot Microelectronics 125,830 a 5,414,465 Ceva 35,730 a 559,174 ChipMOS TECHNOLOGIES 60,800 1,484,128 Cirrus Logic 48,300 a,b 1,068,879 FormFactor 127,950 a 928,917 Freescale Semiconductor 70,120 a 1,555,963 GT Advanced Technologies 244,740 a,b 4,126,316 Integrated Silicon Solution 47,954 a 673,274 Magnachip Semiconductor 57,740 a 717,131 Mellanox Technologies 27,990 a,b 883,924 Microsemi 37,795 a 919,552 Rambus 171,580 a 2,076,118 Silicon Image 195,200 a 1,020,896 Spansion, Cl. A 85,360 a 1,626,108 Teradyne 115,752 b 2,060,386 Ultratech 59,290 a 1,504,780 Veeco Instruments 12,700 a 423,164 Xcerra 132,137 a 1,275,122 Software & Services—7.7% American Software, Cl. A 157,931 1,517,717 AVG Technologies 75,100 a 1,453,936 Bankrate 54,130 a 820,069 Booz Allen Hamilton Holdings 38,314 847,889 Broadridge Financial Solutions 17,990 737,950 CACI International, Cl. A 19,184 a 1,369,738 Cadence Design Systems 77,910 a 1,300,318 Cass Information Systems 59,268 2,988,293 Computer Services 38,643 1,342,844 Comverse 91,423 a 2,262,719 Convergys 135,700 2,960,974 Conversant 107,460 a,b 2,533,907 CoreLogic 81,530 a 2,326,051 18 Common Stocks (continued) Shares Value ($) Software & Services (continued) Covisint 52,500 b 265,650 Digital River 118,680 a 1,868,023 DST Systems 28,090 2,560,404 ExlService Holdings 66,380 a 1,881,209 FalconStor Software 799,739 a 1,239,595 Gigamon 35,200 b 598,752 Jack Henry & Associates 53,700 3,114,063 MoneyGram International 74,560 a 982,701 Monotype Imaging Holdings 32,000 824,000 NeuStar, Cl. A 36,200 a,b 1,014,324 Nuance Communications 56,650 a 916,880 Rovi 127,690 a 3,086,267 SeaChange International 118,320 a 1,133,506 SS&C Technologies Holdings 43,700 a 1,863,805 Stamps.com 10,900 a 352,288 Syntel 34,000 a 2,750,600 TIBCO Software 54,530 a 1,172,940 Unwired Planet 740,415 a 1,599,296 VeriFone Systems 34,160 a 1,120,790 Verint Systems 67,268 a 3,116,533 Technology Hardware & Equipment—7.2% Anixter International 18,939 1,950,717 ARRIS Group 87,880 a 2,909,707 Aviat Networks 1,003,708 a 1,063,930 Badger Meter 45,825 2,269,712 Bel Fuse, Cl. B 37,990 1,042,446 Belden 13,774 991,590 Black Box 41,610 1,014,036 Brocade Communications Systems 118,680 1,082,362 Ceragon Networks 79,940 a 185,461 Ciena 81,530 a 1,581,682 Cognex 42,000 a 1,512,000 CTS 40,305 705,740 Diebold 10,131 380,216 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Dolby Laboratories, Cl. A 24,610 a,b 1,022,299 Electronics For Imaging 31,595 a 1,285,601 Emulex 190,420 a 1,020,651 GSI Group 67,750 a 821,130 II-VI 61,430 a 826,848 Infinera 170,120 a 1,548,092 Ingram Micro, Cl. A 45,702 a 1,269,145 InvenSense 57,100 a,b 1,102,030 Itron 24,830 a 954,714 Jabil Circuit 72,640 1,367,085 Lexmark International, Cl. A 57,480 2,505,553 Littelfuse 9,456 828,913 Maxwell Technologies 17,820 a 309,355 Mercury Systems 64,590 a 756,995 Methode Electronics 44,700 1,392,405 Oplink Communications 67,154 a 1,132,216 OSI Systems 9,610 a 547,290 Park Electrochemical 38,668 1,038,622 Plantronics 10,949 496,428 Plexus 12,119 a 506,089 QLogic 40,178 a 399,369 Quantum 715,879 a 816,102 Sanmina 101,050 a 2,056,368 ScanSource 32,337 a 1,199,703 Sierra Wireless 57,180 a 1,073,840 Sonus Networks 359,440 a 1,319,145 SYNNEX 30,890 a 2,042,138 Vishay Intertechnology 268,659 b 4,008,392 Vishay Precision Group 45,220 a 731,207 20 Common Stocks (continued) Shares Value ($) Telecommunication Services—.4% FairPoint Communications 91,000 a,b 1,283,100 Telephone & Data Systems 23,640 655,064 US Cellular 15,440 663,148 Transportation—1.8% Air Transport Services Group 107,065 a 972,150 ArcBest 20,585 880,420 Celadon Group 29,400 686,784 Danaos 120,101 a,b 714,601 JetBlue Airways 221,100 a 2,135,826 Landstar System 57,300 3,720,489 Ryder System 24,970 2,167,146 SkyWest 35,878 410,444 Werner Enterprises 32,111 847,730 Utilities—2.4% ALLETE 16,915 840,168 Dynegy 59,120 a 1,992,344 Hawaiian Electric Industries 81,705 b 1,965,005 New Jersey Resources 14,258 784,333 NorthWestern 37,700 1,809,600 NRG Energy 36,991 1,318,359 Ormat Technologies 46,150 1,374,347 PNM Resources 52,800 1,502,688 Portland General Electric 76,432 2,527,606 Questar 108,000 2,599,560 Total Common Stocks (cost $558,607,698) The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—7.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $50,941,122) 50,941,122 d Total Investments (cost $609,548,820) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan.At May 31, 2014, the value of the fund’s securities on loan was $49,924,448 and the value of the collateral held by the fund was $51,981,039, consisting of cash collateral of $50,941,122 and U. S. Government & Agency securities valued at $1,039,917. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 11.4 Real Estate 2.6 Banks 10.8 Utilities 2.4 Software & Services 7.7 Pharmaceuticals, Money Market Investment 7.2 Biotech & Life Sciences 2.3 Technology Hardware & Equipment 7.2 Food, Beverage & Tobacco 1.8 Materials 6.4 Transportation 1.8 Energy 6.0 Automobiles & Components 1.7 Insurance 5.0 Consumer Services 1.6 Semiconductors & Media 1.6 Semiconductor Equipment 4.9 Household & Personal Products .8 Commercial & Professional Services 4.4 Telecommunication Services .4 Health Care Equipment & Services 4.4 Exchange-Traded Funds .3 Diversified Financials 3.9 Food & Staples Retailing .3 Retailing 3.6 Consumer Durables & Apparel 3.1 † Based on net assets. See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $49,924,448)—Note 1(b): Unaffiliated issuers 558,607,698 678,328,443 Affiliated issuers 50,941,122 50,941,122 Cash 24,308,871 Receivable for investment securities sold 5,479,370 Dividends and securities lending income receivable 505,307 Receivable for shares of Common Stock subscribed 454,726 Prepaid expenses 36,018 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 557,554 Liability for securities on loan—Note 1(b) 50,941,122 Payable for investment securities purchased 4,543,064 Payable for shares of Common Stock redeemed 74,489 Accrued expenses 54,443 Net Assets ($) Composition of Net Assets ($): Paid-in capital 525,878,805 Accumulated undistributed investment income—net 515,833 Accumulated net realized gain (loss) on investments 57,767,802 Accumulated net unrealized appreciation (depreciation) on investments 119,720,745 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 1,862,044 237,006 699,973,266 1,810,869 Shares Outstanding 75,777 10,097 28,170,675 72,918 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Six Months Ended May 31, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $4,434 foreign taxes withheld at source) 3,958,966 Income from securities lending—Note 1(b) 304,282 Total Income Expenses: Management fee—Note 3(a) 3,117,039 Custodian fees—Note 3(c) 48,395 Professional fees 37,411 Registration fees 37,011 Directors’ fees and expenses—Note 3(d) 27,458 Prospectus and shareholders’ reports 9,798 Shareholder servicing costs—Note 3(c) 6,667 Loan commitment fees—Note 2 2,270 Distribution fees—Note 3(b) 885 Miscellaneous 16,719 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (512 ) Less—reduction in fees due to earnings credits—Note 3(c) (6 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 61,740,180 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (46,802,029 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Operations ($): Investment income—net 960,113 3,406,946 Net realized gain (loss) on investments 61,740,180 57,242,086 Net unrealized appreciation (depreciation) on investments (46,802,029 ) 133,980,280 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (5,087 ) (8 ) Class I (3,895,063 ) (1,841,668 ) Class Y (6 ) — Net realized gain on investments: Class A (138,419 ) (41,592 ) Class C (19,582 ) (6,501 ) Class I (56,713,713 ) (21,618,710 ) Class Y (94 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 677,388 474,459 Class C 12,505 76,163 Class I 59,353,877 161,203,345 Class Y 1,787,752 1,000 Dividends reinvested: Class A 141,899 41,600 Class C 19,582 6,501 Class I 30,393,174 11,970,795 Cost of shares redeemed: Class A (362,664 ) (250,905 ) Class C (10,475 ) (67,468 ) Class I (51,605,751 ) (67,007,781 ) Class Y (5,086 ) — Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 708,354,684 430,786,142 End of Period Undistributed investment income—net 515,833 3,455,876 The Fund 25 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Capital Share Transactions: Class A b Shares sold 27,318 21,746 Shares issued for dividends reinvested 5,770 2,155 Shares redeemed (15,054 ) (11,476 ) Net Increase (Decrease) in Shares Outstanding Class C b Shares sold 532 3,519 Shares issued for dividends reinvested 831 349 Shares redeemed (445 ) (3,372 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,401,730 7,324,503 Shares issued for dividends reinvested 1,223,987 614,943 Shares redeemed (2,072,076 ) (2,977,564 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 73,076 43.94 Shares redeemed (202 ) — Net Increase (Decrease) in Shares Outstanding a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended November 30, 2013, 1,060 Class C shares representing $22,840 were exchanged for 1,021 Class A shares. See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2014 Year Ended November 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 26.25 19.62 18.66 19.63 15.24 12.50 Investment Operations: Investment income (loss)—net b (.01 ) .06 .02 (.04 ) (.05 ) (.00 ) c Net realized and unrealized gain (loss) on investments .54 7.57 2.56 .23 4.47 2.74 Total from Investment Operations .53 7.63 2.58 .19 4.42 2.74 Distributions: Dividends from investment income—net (.08 ) (.00 ) c — Dividends from net realized gain on investments (2.13 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) — Total Distributions (2.21 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) — Net asset value, end of period 24.57 26.25 19.62 18.66 19.63 15.24 Total Return (%) d 2.02 e 40.73 15.04 .62 29.05 21.92 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 f 1.33 1.40 1.29 1.34 2.94 f Ratio of net expenses to average net assets 1.30 f 1.30 1.36 1.27 1.32 1.40 f Ratio of net investment income (loss) to average net assets (.08 ) f .25 .12 (.18 ) (.27 ) (.02 ) f Portfolio Turnover Rate 64.41 e 68.30 74.74 67.49 56.03 48.43 e Net Assets, end of period ($ x 1,000) 1,862 1,516 889 1,071 7,308 6,289 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2014 Year Ended November 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 25.19 19.00 18.25 19.34 15.13 12.50 Investment Operations: Investment (loss)—net b (.10 ) (.10 ) (.12 ) (.18 ) (.18 ) (.10 ) Net realized and unrealized gain (loss) on investments .51 7.29 2.49 .25 4.42 2.73 Total from Investment Operations .41 7.19 2.37 .07 4.24 2.63 Distributions: Dividends from net realized gain on investments (2.13 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) — Net asset value, end of period 23.47 25.19 19.00 18.25 19.34 15.13 Total Return (%) c 1.60 d 39.69 14.16 (.03 ) 28.07 21.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.19 e 2.16 2.15 2.03 2.10 3.70 e Ratio of net expenses to average net assets 2.05 e 2.06 2.12 2.02 2.08 2.15 e Ratio of net investment (loss) to average net assets (.83 ) e (.48 ) (.64 ) (.92 ) (1.02 ) (.77 ) e Portfolio Turnover Rate 64.41 d 68.30 74.74 67.49 56.03 48.43 d Net Assets, end of period ($ x 1,000) 237 231 165 164 916 617 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 28 Six Months Ended May 31, 2014 Year Ended November 30, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 26.55 19.84 18.83 19.72 15.28 12.50 Investment Operations: Investment income—net b .03 .14 .10 .04 .00 c .03 Net realized and unrealized gain (loss) on investments .55 7.65 2.57 .23 4.47 2.75 Total from Investment Operations .58 7.79 2.67 .27 4.47 2.78 Distributions: Dividends from investment income—net (.15 ) (.08 ) (.04 ) — (.00 ) c — Dividends from net realized gain on investments (2.13 ) (1.00 ) (1.62 ) (1.16 ) (.03 ) — Total Distributions (2.28 ) (1.08 ) (1.66 ) (1.16 ) (.03 ) — Net asset value, end of period 24.85 26.55 19.84 18.83 19.72 15.28 Total Return (%) 2.19 d 41.27 15.45 1.04 29.32 22.24 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 e .95 .99 .99 1.07 1.91 e Ratio of net expenses to average net assets .95 e .95 .99 .99 1.06 1.15 e Ratio of net investment income to average net assets .28 e .60 .52 .20 .02 .26 e Portfolio Turnover Rate 64.41 d 68.30 74.74 67.49 56.03 48.43 d Net Assets, end of period ($ x 1,000) 699,973 706,606 429,732 297,086 243,304 63,379 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2014 Period Ended Class Y Shares (Unaudited) November 30, 2013 a Per Share Data ($): Net asset value, beginning of period 26.54 22.76 Investment Operations: Investment income—net b .02 .02 Net realized and unrealized gain (loss) on investments .55 3.76 Total from Investment Operations .57 3.78 Distributions: Dividends from investment income—net (.15 ) — Dividends from net realized gain on investments (2.13 ) — Total Distributions (2.28 ) — Net asset value, end of period 24.83 26.54 Total Return (%) c 2.19 16.61 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.25 1.01 Ratio of net expenses to average net assets d 1.05 .99 Ratio of net investment income to average net assets d .24 .07 Portfolio Turnover Rate 64.41 c 68.30 Net Assets, end of period ($ x 1,000) 1,811 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small CapValue Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Thompson, Siegel and Walmsley, LLC (“TS&W”),Walthausen & Co., LLC (“Walthausen”), Neuberger Berman Management LLC (“Neuberger Berman”), Lombardia Capital Partners, LLC (“Lombardia”), Iridian Asset Management LLC (“Iridian”), Kayne Anderson Rudnick Investment Management, LLC (“Kayne”) and Channing Capital Management, LLC (“Channing”) serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. At a December 26, 2013 meeting, the Company’s Board of Directors (the “Board”) voted to terminate the fund’s sub-investment advisory agreement with Vulcan Value Partners, LLC effective March 26, 2014. At a May 5, 2014 meeting, the Board approved a new sub-investment advisory agreement with Channing, which became effective on May 16, 2014. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 32 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The F und 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 663,091,611 — — Equity Securities— Foreign Common Stocks † 12,795,229 — — 34 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Exchange-Traded Funds 2,441,603 — — Mutual Funds 50,941,122 — — † See Statement of Investments for additional detailed categorizations. At May 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is sub- The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rogated to the fund’s rights against the borrower and the collateral. During the period ended May 31, 2014, The Bank of New York Mellon earned $85,996 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2014 were as follows: Affiliated Investment Value Value Net Company 11/30/2013 ($) Purchases ($) Sales ($) 5/31/2014 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 54,693,360 138,488,364 142,240,602 50,941,122 7.2 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax 36 expense in the Statement of Operations. During the period ended May 31, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2013 was as follows: ordinary income $11,546,395 and long-term capital gains $11,962,084.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 1, 2013 through April 1, 2015, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $512 during the period ended May 31, 2014. Pursuant to a Portfolio Allocation Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Pursuant to separate Sub-Investment Advisory Agreements between Dreyfus and TS&W, Walthausen, Neuberger Berman, Lombardia, Iridian, Kayne and Channing, each serves as the fundís sub-adviser responsible for the day-toñday management of a portion of the fundís portfolio. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfusí ultimate parent company, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-adviser and recommend the hiring, termination, and replacement of any sub-adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2014, Class C shares were charged $885 pursuant to the Distribution Plan. 38 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2014, Class A and Class C shares were charged $2,165 and $295, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2014, the fund was charged $1,645 for transfer agency services and $62 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $6. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2014, the fund was charged $48,395 pursuant to the custody agreement. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2014, the fund was charged $4,622 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $528,970, Distribution Plan fees $155, Shareholder Services Plan fees $435, custodian fees $25,930, Chief Compliance Officer fees $1,472 and transfer agency fees $869, which are offset against an expense reimbursement currently in effect in the amount of $277. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2014, amounted to $434,429,408 and $447,163,378, respectively. At May 31, 2014, accumulated net unrealized appreciation on investments was $119,720,745, consisting of $136,055,979 gross unrealized appreciation and $16,335,234 gross unrealized depreciation. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus U.S. Equity Fund SEMIANNUAL REPORT May 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Equity Fund covering the six-month period from December 1, 2013, through May 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The end of 2013 witnessed a firming U.S. labor market, further improvements in housing data, and generally strong corporate earnings growth, but U.S. GDP growth over the opening months of 2014 generally stalled due to harsh winter weather, the expiration of extended unemployment benefits, and the deceleration of inventory accumulation by businesses. Although stocks encountered volatility under these mixed conditions, investors largely appeared to shrug off recent economic shortfalls as some broad measures of U.S. stock market performance either achieved or approached new all-time highs by the reporting period’s end. We already have seen evidence that the economic recovery’s pause over the winter of 2014 may prove temporary, and we currently expect to see accelerating growth over the next few years as past financial stresses continue to fade and fiscal drags abate in the public sector. However, stocks generally have risen to higher valuations after the sustained market rally, and in our judgment, selectivity is likely to be key to successful equity investing in the months ahead. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 16, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2013, through May 31, 2014, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2014, Dreyfus U.S. Equity Fund’s Class A shares achieved a return of 2.03%, Class C shares returned 1.64%, Class I shares returned 2.18%, and Class Y shares returned 2.24%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International USA Index (“MSCI USA Index”), achieved a 7.40% return over the same period. 2 Despite the adverse impact of harsh winter weather on U.S. economic growth during the reporting period, improving employment data helped support moderate stock market gains.The fund underperformed its benchmark, mainly due to the disappointing performance of a number of stocks in the consumer discretionary sector. The Fund’s Investment Approach The fund seeks long-term real returns by investing in stocks of companies that are located in the United States. When selecting stocks, Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, costs and pricing, competition, industry position, and outlook. Stocks Advanced Amid Economic Uncertainty Although the market encountered occasional bouts of heightened volatility over the reporting period, stocks generally continued to climb during an uneven economic recovery fueled by falling unemployment and low short-term interest rates. These factors proved especially supportive of stock prices toward the end of 2013, when the market rally was led by smaller, more speculative growth companies that tend to be more sensitive to changes in economic conditions. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Market sentiment appeared to change in January 2014, when U.S. equities gave back some of their previous gains due to concerns about economic slowdowns and geopolitical turmoil in the emerging markets. Later, the U.S. Department of Commerce estimated that U.S. GDP contracted at a 1.0% annualized rate over the first quarter of 2014 due to the dampening effects of severe winter weather on consumer spending and housing market activity, as well as by reduced export activity and slowing inventory accumulation by businesses. Nonetheless, stocks rebounded during the spring when some of these worries proved to be overblown.The spring rally generally was led by larger, value-oriented companies with track records of consistent earnings across a variety of economic climates, and more speculative growth-oriented companies typically lagged. On average, U.S. stocks posted solid gains for the reporting period overall. In fact, some broad measures of large-cap stock market performance either established or approached new record highs by the reporting period’s end. Conservative Posture Limited Participation in Market Gains The fund is designed to hold up better than market averages during periods of market weakness, and it tends to lag during rallies.The reporting period was no exception.The fund’s conservative investment posture, and quality bias, prevented it from participating more fully in the upward market moves which were particularly evident among lower quality stocks. In addition, the fund’s relative results were hurt by its exposure to, and the disappointing performance of a number of stocks in the consumer discretionary sector. Fashion accessories maker Coach fell sharply due to intensifying competitive pressures and declining market share. Discount retailer Family Dollar Stores reported lower-than-expected sales and profit margins as its management team has failed to improve operational performance in an increasingly competitive category.Apparel seller Urban Outfitters saw a lackluster consumer response to recent designs. In the health care sector, diagnostic equipment producer Meridian Bioscience announced disappointing sales of a key product, and a relatively uneventful flu season hurt vaccine sales. The fund achieved better relative results with energy exploration-and-production company EOG Resources and oil services provider Schlumberger, which benefited from greater drilling activity in the midst of a domestic shale oil-and-gas boom. Industrial products distributor MSC Industrial Direct, Cl.A saw good results from its 4 initiative to sell products through vending machines. In the information technology sector, enterprise software developer Oracle achieved higher licensing revenues from cloud computing, and hardware maker Cisco Systems achieved better-than-expected sales and margins partly due to the success of new switching/routing products. Maintaining a Consistently Prudent Investment Process We have maintained a cautious outlook in light of richer equity valuations and aggressively accommodative policies from central banks worldwide. Guessing what Ms.Yellen and her colleagues at the Federal Reserve are likely to do in the year ahead is not something that should preoccupy us here atWalter Scott. It is true that U.S. stocks have risen strongly in recent years and have in many cases touched all-time highs. However, from our perspective valuations do not appear overly expensive provided that the anticipated growth is delivered.As stocks become more fully valued, the market may well become more discerning. In that environment, we believe that the patient, cautious, stock picker should benefit. The research team at Walter Scott remains focused on building a fund that aims to deliver on our target of enhancing the after inflation purchasing power of our clients’ assets. Through careful financial analysis and in-depth research of both the companies and their end markets we remain confident that the fund, and any new investment ideas, should enable us to meet that objective. June 16, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Class A and Class C provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2015, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, Class A and Class C returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International USA (MSCI USA) Index is an unmanaged, market capitalization weighted index that is designed to measure the performance of publicly traded stocks issued by companies in the United States. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Equity Fund from December 1, 2013 to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.74 $ 9.35 $ 3.98 $ 3.58 Ending value (after expenses) $ 1,020.30 $ 1,016.40 $ 1,021.80 $ 1,022.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.74 $ 9.35 $ 3.98 $ 3.58 Ending value (after expenses) $ 1,019.25 $ 1,015.66 $ 1,020.99 $ 1,021.39 † Expenses are equal to the fund’s annualized expense ratio of 1.14% for Class A, 1.86% for Class C, .79% for Class I and .71% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS May 31, 2014 (Unaudited) Common Stocks—98.8% Shares Value ($) Capital Goods—18.6% Boeing 130,600 17,663,650 Donaldson 404,100 16,458,993 Emerson Electric 242,700 16,195,371 Fastenal 370,500 18,061,875 Flowserve 203,800 15,028,212 MSC Industrial Direct, Cl. A 208,200 19,148,154 Precision Castparts 67,860 17,167,223 Rockwell Collins 224,700 17,760,288 W.W. Grainger 64,100 16,561,517 Consumer Durables & Apparel—5.0% Coach 277,000 11,276,670 DSW, Cl. A 492,700 12,342,135 NIKE, Cl. B 235,700 18,127,687 Consumer Services—4.6% McDonald’s 170,600 17,303,958 Panera Bread, Cl. A 43,300 a 6,651,313 Starbucks 192,200 14,076,728 Energy—9.1% Apache 182,500 17,012,650 EOG Resources 202,920 21,468,936 Occidental Petroleum 165,500 16,498,695 Schlumberger 197,750 20,573,910 Food & Staples Retailing—1.8% Wal-Mart Stores 188,900 Food, Beverage & Tobacco—2.1% Coca-Cola 417,800 Health Care Equipment & Services—11.5% C.R. Bard 124,650 18,436,981 Intuitive Surgical 20,200 a 7,468,748 Meridian Bioscience 636,600 12,993,006 ResMed 356,800 b 17,861,408 Stryker 218,100 18,427,269 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Varian Medical Systems 241,900 a 19,944,655 Household & Personal Products—2.0% Colgate-Palmolive 247,200 Materials—8.3% FMC 220,500 16,881,480 Monsanto 139,100 16,949,335 Praxair 131,600 17,402,784 Sigma-Aldrich 174,000 17,144,220 Pharmaceuticals, Biotech & Life Sciences—4.0% Celgene 109,800 a 16,802,694 Johnson & Johnson 160,500 16,284,330 Retailing—4.8% The TJX Companies 315,300 17,168,085 Tractor Supply 120,200 7,815,404 Urban Outfitters 431,600 a 14,467,232 Software & Services—16.2% Adobe Systems 236,000 a 15,231,440 Automatic Data Processing 222,200 17,704,896 Google, Cl. A 16,960 a 9,695,184 Google, Cl. C 16,960 a 9,514,221 MasterCard, Cl. A 283,700 21,688,865 Microsoft 433,100 17,731,114 Oracle 408,400 17,160,968 Paychex 372,000 15,292,920 Teradata 241,600 a 10,144,784 Technology Hardware & Equipment—6.7% Amphenol, Cl. A 191,800 18,374,440 Cisco Systems 776,000 19,105,120 QUALCOMM 218,500 17,578,325 8 Common Stocks (continued) Shares Value ($) Transportation—4.1% C.H. Robinson Worldwide 299,300 17,916,098 Expeditors International of Washington 354,000 16,110,540 Total Common Stocks (cost $583,360,002) Other Investment—1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,309,000) 9,309,000 c Investment of Cash Collateral for Securities Loaned—2.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $17,847,744) 17,847,744 c Total Investments (cost $610,516,746) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At May 31, 2014, the value of the fund’s securities on loan was $17,682,794 and the value of the collateral held by the fund was $18,104,417, consisting of cash collateral of $17,847,744 and U. S. Government and Agency securities valued at $256,673. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 18.6 Consumer Services 4.6 Software & Services 16.2 Transportation 4.1 Health Care Equipment & Services 11.5 Pharmaceuticals, Biotech & Life Sciences 4.0 Energy 9.1 Money Market Investments 3.3 Materials 8.3 Food, Beverage & Tobacco 2.1 Technology Hardware & Equipment 6.7 Household & Personal Products 2.0 Consumer Durables & Apparel 5.0 Food & Staples Retailing 1.8 Retailing 4.8 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $17,682,794)—Note 1(b): Unaffiliated issuers 583,360,002 817,177,042 Affiliated issuers 27,156,744 27,156,744 Cash 166,580 Dividends and securities lending income receivable 1,204,142 Receivable for shares of Common Stock subscribed 371,473 Prepaid expenses 45,616 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 546,737 Liability for securities on loan—Note 1(b) 17,847,744 Payable for shares of Common Stock redeemed 323,430 Accrued expenses 38,584 Net Assets ($) Composition of Net Assets ($): Paid-in capital 582,778,949 Accumulated undistributed investment income—net 2,652,727 Accumulated net realized gain (loss) on investments 8,116,386 Accumulated net unrealized appreciation (depreciation) on investments 233,817,040 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 2,538,832 930,417 823,894,704 1,149 Shares Outstanding 127,447 48,314 41,196,691 57.44 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 6,182,287 Affiliated issuers 5,132 Income from securities lending—Note 1(b) 163,883 Total Income Expenses: Management fee—Note 3(a) 3,085,084 Professional fees 33,039 Registration fees 32,264 Custodian fees—Note 3(c) 31,039 Directors’ fees and expenses—Note 3(d) 24,455 Shareholder servicing costs—Note 3(c) 9,201 Prospectus and shareholders’ reports 5,383 Distribution fees—Note 3(b) 3,640 Loan commitment fees—Note 2 2,148 Miscellaneous 15,390 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (551 ) Less—reduction in fees due to earnings credits—Note 3(c) (5 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 8,126,513 Net unrealized appreciation (depreciation) on investments 6,431,821 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Operations ($): Investment income—net 3,110,215 5,469,390 Net realized gain (loss) on investments 8,126,513 6,813,165 Net unrealized appreciation (depreciation) on investments 6,431,821 157,019,159 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (8,495 ) (11,577 ) Class C (610 ) — Class I (5,059,950 ) (5,289,594 ) Class Y (7 ) — Net realized gain on investments: Class A (10,199 ) — Class C (4,325 ) — Class I (3,404,196 ) — Class Y (5 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 209,948 1,448,507 Class C 5,426 680,433 Class I 98,907,576 223,234,167 Class Y — 1,000 Dividends reinvested: Class A 17,062 10,342 Class C 2,404 — Class I 3,833,304 1,722,258 Cost of shares redeemed: Class A (165,737 ) (1,281,984 ) Class C (104,369 ) (55,422 ) Class I (105,851,985 ) (105,535,449 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 821,330,711 537,106,316 End of Period Undistributed investment income—net 2,652,727 4,611,574 12 Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Capital Share Transactions: Class A Shares sold 10,724 81,245 Shares issued for dividends reinvested 859 675 Shares redeemed (8,464 ) (74,757 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 285 38,087 Shares issued for dividends reinvested 125 — Shares redeemed (5,497 ) (3,229 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 5,043,161 12,849,116 Shares issued for dividends reinvested 192,435 112,272 Shares redeemed (5,416,001 ) (6,076,012 ) Net Increase (Decrease) in Shares Outstanding ) Class Y Shares sold — aEffective July 1, 2013, the fund commenced offering ClassY shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2014 Year Ended November 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.67 15.45 14.20 12.83 11.68 9.14 Investment Operations: Investment income—net a .04 .08 .08 .04 .01 .04 Net realized and unrealized gain (loss) on investments .36 4.25 1.17 1.39 1.16 2.53 Total from Investment Operations .40 4.33 1.25 1.43 1.17 2.57 Distributions: Dividends from investment income—net (.07 ) (.11 ) — — (.02 ) (.03 ) Dividends from net realized gain on investments (.08 ) — — (.06 ) — — Total Distributions (.15 ) (.11 ) — (.06 ) (.02 ) (.03 ) Net asset value, end of period 19.92 19.67 15.45 14.20 12.83 11.68 Total Return (%) b 2.03 c 28.20 8.80 11.17 10.01 28.19 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 d 1.15 1.22 1.15 1.76 4.65 Ratio of net expenses to average net assets 1.14 d 1.14 1.22 1.15 1.40 1.40 Ratio of net investment income to average net assets .40 d .48 .57 .29 .04 .42 Portfolio Turnover Rate 3.99 c 7.13 5.73 10.61 13.62 31.79 Net Assets, end of period ($ x 1,000) 2,539 2,446 1,810 988 2,424 3,884 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2014 Year Ended November 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.04 14.97 13.88 12.65 11.58 9.11 Investment Operations: Investment (loss)—net a (.03 ) (.06 ) (.05 ) (.06 ) (.09 ) (.03 ) Net realized and unrealized gain (loss) on investments .34 4.13 1.14 1.35 1.16 2.50 Total from Investment Operations .31 4.07 1.09 1.29 1.07 2.47 Distributions: Dividends from investment income—net (.01 ) — Dividends from net realized gain on investments (.08 ) — — (.06 ) — — Total Distributions (.09 ) — — (.06 ) — — Net asset value, end of period 19.26 19.04 14.97 13.88 12.65 11.58 Total Return (%) b 1.64 c 27.19 7.85 10.22 9.24 27.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.95 d 2.02 2.08 1.94 2.52 5.83 Ratio of net expenses to average net assets 1.86 d 1.93 2.08 1.94 2.15 2.15 Ratio of net investment (loss) to average net assets (.32 ) d (.34 ) (.33 ) (.47 ) (.71 ) (.27 ) Portfolio Turnover Rate 3.99 c 7.13 5.73 10.61 13.62 31.79 Net Assets, end of period ($ x 1,000) 930 1,016 278 214 312 497 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2014 Year Ended November 30, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.77 15.51 14.27 12.88 11.70 9.16 Investment Operations: Investment income—net a .07 .14 .14 .09 .07 .05 Net realized and unrealized gain (loss) on investments .36 4.27 1.17 1.38 1.15 2.54 Total from Investment Operations .43 4.41 1.31 1.47 1.22 2.59 Distributions: Dividends from investment income—net (.12 ) (.15 ) (.07 ) (.02 ) (.04 ) (.05 ) Dividends from net realized gain on investments (.08 ) — — (.06 ) — — Total Distributions (.20 ) (.15 ) (.07 ) (.08 ) (.04 ) (.05 ) Net asset value, end of period 20.00 19.77 15.51 14.27 12.88 11.70 Total Return (%) 2.18 b 28.75 9.23 11.46 10.47 28.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 c .79 .80 .82 .94 3.77 Ratio of net expenses to average net assets .79 c .79 .80 .82 .94 1.15 Ratio of net investment income to average net assets .76 c .81 .95 .67 .56 .54 Portfolio Turnover Rate 3.99 b 7.13 5.73 10.61 13.62 31.79 Net Assets, end of period ($ x 1,000) 823,895 817,867 535,019 376,490 144,771 1,870 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended May 31, 2014 Period Ended Class Y Shares (Unaudited) November 30, 2013 a Per Share Data ($): Net asset value, beginning of period 19.76 17.41 Investment Operations: Investment income—net b .08 .06 Net realized and unrealized gain (loss) on investments .36 2.29 Total from Investment Operations .44 2.35 Distributions: Dividends from investment income—net (.12 ) — Dividends from net realized gain on investments (.08 ) — Total Distributions (.20 ) — Net asset value, end of period 20.00 19.76 Total Return (%) c 2.24 13.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .71 .76 Ratio of net expenses to average net assets d .71 .76 Ratio of net investment income to average net assets d .81 .78 Portfolio Turnover Rate 3.99 c 7.13 Net Assets, end of period ($ x 1,000) 1 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus U.S. Equity Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. Effective March 31, 2014, the fund is closed to new investors. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and ClassY. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding ClassY shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 18 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. 20 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 817,177,042 — — Mutual Funds 27,156,744 — — † See Statement of Investments for additional detailed categorizations. At May 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency secu-rities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner,The Bank of NewYork Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended May 31, 2014,The Bank of NewYork Mellon earned $47,827 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2014 were as follows: Affiliated Investment Value Value Net Company 11/30/2013 ($) Purchases ($) Sales ($) 5/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 24,553,000 56,625,000 71,869,000 9,309,000 1.1 22 Affiliated Investment Value Value Net Company 11/30/2013 ($) Purchases ($) Sales ($) 5/31/2014 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 37,652,600 128,461,584 148,266,440 17,847,744 2.2 Total 185,086,584 220,135,440 3.3 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2013 was as follows: ordinary income $5,301,171. The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 1, 2013 through April 1, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .90% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $551 during the period ended May 31, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the fund’s average daily net assets. During the period ended May 31, 2014, the Distributor retained $125 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at 24 an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2014, Class C shares were charged $3,640 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2014, Class A and Class C shares were charged $3,117 and $1,213, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2014, the fund was charged $2,526 for transfer agency services and $54 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $5. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2014, the fund was charged $31,039 pursuant to the custody agreement. During the period ended May 31, 2014, the fund was charged $4,622 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $523,384, Distribution Plan fees $588, Shareholder Services Plan fees $732, custodian fees $19,600, Chief Compliance Officer fees $1,472 and transfer agency fees $961. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2014, amounted to $39,129,122 and $32,343,258, respectively. At May 31, 2014, accumulated net unrealized appreciation on investments was $233,817,040, consisting of $247,840,723 gross unrealized appreciation and $14,023,683 gross unrealized depreciation. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 NOTES NOTES NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Global Stock Fund SEMIANNUAL REPORT May 31, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Global Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Global Stock Fund, covering the six-month period from December 1, 2013, through May 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The mild gains produced by most broad measures of international equity performance over the reporting period masked what appeared to be a major change in market leadership. Over the final month of 2013, relatively speculative, growth-oriented companies gained value in response to reports of accelerating economic growth in the United States and Europe. However, more disappointing economic data, several geopolitical crises, and persistent weakness in the worlds emerging markets weighed on investor sentiment over the first five months of 2014, causing growth-oriented stocks to fall out of favor. Instead, investors preferred the stocks of value-oriented companies that tend to fare relatively well under a variety of economic climates. We believe that the global economic recovery is likely to persist, led by the more developed markets. However, we may see stark differences in the investment prospects of individual countries, industry groups, and companies depending on their underlying fundamentals. In our judgment, extensive and professional research into individual companies may be the best way to identify suitable stocks for investment.As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 16, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2013, through May 31, 2014, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2014, Global Stock Fund’s Class A shares produced a total return of 3.14%, Class C shares returned 2.67%, Class I shares returned 3.26%, and Class Y shares returned 3.22%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International World Index (the “MSCI World Index”), achieved a 6.52% return over the same period. 2 Improving economic data in Europe and the United States helped support moderate gains in global stock markets for the reporting period.The fund underperformed its benchmark, mainly due to weakness in some energy and consumer-oriented holdings. The Fund’s Investment Approach The fund seeks long-term real returns by investing in high-quality companies that we believe are capable of sustainable growth and wealth creation over a long time horizon. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of the cash generation that is looked for in any investment and to understand the variables that demonstrate robust financial health and define long-term competitive advantage. Companies meeting the financial criteria are then subjected to a detailed investigation of products, costs and pricing, competition, industry position, and outlook. Recovering European Economy Fueled Markets’ Gains Investors generally responded positively to mild improvements in global economic data over the reporting period.After several years of economic weakness in Europe, growth picked up in core countries, such as Germany, France, and Switzerland. Moreover, signs of recovery emerged in some of Europe’s previously hard hit, peripheral economies, including Spain and Italy. In the United Kingdom, investor sentiment improved and stocks rallied when employment and economic trends appeared to strengthen. Meanwhile, U.S. equities continued to rally as employment data improved despite the dampening effects of harsh winter weather. However, the Japanese stock market pulled back during the reporting period as it digested earlier gains and investors responded cautiously to the potentially dampening The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) effects of an increase in the nation’s value added tax.With some exceptions, the world’s emerging markets generally continued to struggle with sluggish growth trends, rising geopolitical tensions, and weakening currency values. In this environment, the MSCI World Index advanced moderately over the reporting period despite experiencing a sharp selloff in January 2014.The rally was paced by U.K. and European stocks, with markets in the Pacific Rim generally rising. Smaller and lower quality stocks outperformed market averages in the first half of the reporting period but lagged over the second half when market leadership shifted from economically sensitive growth stocks toward large, high-quality, globally dominant companies with consistent earnings under a variety of economic conditions. Conservative Posture Limited Participation in Market Gains The fund is designed to hold up better than market averages during periods of market weakness, and it tends to lag during rallies.The reporting period was no exception.The fund’s conservative investment posture, and quality bias, prevented it from participating more fully in upward market moves which were particularly evident among lower quality stocks. In addition, the fund’s relative results were hurt by positions in the emerging markets, which generally trailed their more developed counterparts. Chinese energy producers CNOOC and China Shenhua Energy struggled with oil production shortfalls and falling coal prices, respectively. In Brazil, energy giant Petroleo Brasileiro was hurt by pricing pressures stemming from government intervention. In Japan, carmaker Honda Motor encountered lower sales related to harsh winter weather in the United States. U.K. supermarket chain Tesco experienced intensifying competitive pressures from lower cost rivals. Petroleo Brasileiro and Tesco were subsequently sold from the fund. The fund achieved better relative results with U.S. energy exploration-and-production company EOG Resources and oil services giant Schlumberger, which benefited from a domestic shale oil-and-gas boom. Danish pharmaceutical developer Novo Nordisk was rewarded as competitive pressures dissipated and investors recognized the strength of its new product pipeline.Taiwan Semiconductor Manufacturing Company, ADR achieved dominant market shares with new technologies and products. U.S. technology leader Oracle received strong results from its hardware, software, and licensing businesses. During the reporting period, we eliminated three positions that either reached fuller/richer valuations or failed to fulfill their investment theses, and we replaced them with two companies that we believe are better positioned for long-term gains. 4 Maintaining a Consistently Prudent Investment Process The direction of travel of most developed markets has remained unchanged. Since the global financial crisis, now neatly referenced and almost consigned to a footnote in history, many markets have been on a strongly upward track. Central bankers and monetary authorities may have set that path but, as quantitative easing in the US winds down, will markets continue on that rising path? If markets, over time, reflect the strength of the underlying assets, then equity markets must rely on earnings growth. That growth is now evident and P/Es have subsequently stabilized. From our perspective, equities across most developed markets can now be reasonably described as fairly valued and the outlook for corporate earnings is encouraging. There is reason for optimism. Where there is optimism, there is always cause for caution. The list of geopolitical concerns around the world seems to grow longer, and more serious, by the day.Yet markets are largely unmoved, capitalist antennae perhaps only alert to what might impact financial markets - the cost of oil, so far unmoved. An eye must of course remain on the spiraling situation in the Middle East and, if Mario Draghi lives up to his promise that the European bank stress tests will this time be meaningful, the cloak of mystery that surrounds the balance sheets of many European banks may be lifted with serious consequences. For now, sentiment remains positive. With the wind-down of quantitative easing, the baton has been taken by global corporates, and they are running with it. M&A activity and current IPO pipelines all reflect growing confidence. June 16, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand, and the Far East. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Stock Fund from December 1, 2013 to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.23 $ 10.16 $ 4.61 $ 4.76 Ending value (after expenses) $ 1,031.40 $ 1,026.70 $ 1,032.60 $ 1,032.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.19 $ 10.10 $ 4.58 $ 4.73 Ending value (after expenses) $ 1,018.80 $ 1,014.91 $ 1,020.39 $ 1,020.24 † Expenses are equal to the fund’s annualized expense ratio of 1.23% for Class A, 2.01% for Class C, .91% for Class I and .94% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS May 31, 2014 (Unaudited) Common Stocks—98.8% Shares Value ($) Australia—3.6% CSL 559,000 36,723,197 Woodside Petroleum 790,000 31,003,890 Canada—1.6% Suncor Energy 789,500 China—3.1% China Shenhua Energy, Cl. H 6,460,500 17,707,534 CNOOC 23,952,000 41,089,082 Denmark—2.2% Novo Nordisk, Cl. B 992,000 France—4.7% Essilor International 275,200 28,908,398 L’Oreal 227,100 39,625,404 LVMH Moet Hennessy Louis Vuitton 100,700 20,034,576 Hong Kong—6.0% AIA Group 7,866,200 39,417,495 China Mobile 2,855,500 27,936,421 CLP Holdings 1,301,000 10,706,093 Hong Kong & China Gas 14,047,434 33,954,677 Japan—9.9% Chugai Pharmaceutical 371,100 9,922,733 Denso 512,700 23,484,480 FANUC 215,100 36,596,582 Honda Motor 825,400 28,889,000 Keyence 46,457 18,046,582 Komatsu 1,357,500 29,563,630 Shin-Etsu Chemical 656,700 39,021,398 Singapore—2.1% DBS Group Holdings 2,857,369 Spain—1.8% Inditex 226,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Sweden—2.0% Hennes & Mauritz, Cl. B 861,000 Switzerland—9.0% Nestle 453,700 35,591,764 Novartis 230,000 20,624,232 Roche Holding 128,700 37,869,849 SGS 7,800 19,554,439 Swatch Group-BR 30,300 17,882,245 Syngenta 97,700 37,585,315 Taiwan—2.1% Taiwan Semiconductor Manufacturing, ADR 1,932,800 United Kingdom—8.4% BG Group 1,932,000 39,540,924 HSBC Holdings 3,700,885 39,031,778 Reckitt Benckiser Group 435,700 37,246,182 Standard Chartered 1,865,425 41,977,456 United States—42.3% Adobe Systems 604,400 a 39,007,976 Amphenol, Cl. A 202,800 19,428,240 Automatic Data Processing 459,800 36,636,864 C.R. Bard 125,200 18,518,332 Cisco Systems 1,553,400 38,244,708 Colgate-Palmolive 565,100 38,652,840 EOG Resources 401,000 42,425,800 Fastenal 381,900 18,617,625 Google, Cl. A 35,400 a 20,236,410 Google, Cl. C 35,400 a 19,858,692 Intuitive Surgical 42,600 a 15,750,924 Johnson & Johnson 381,700 38,727,282 MasterCard, Cl. A 492,000 37,613,400 Microsoft 967,600 39,613,544 NIKE, Cl. B 490,600 37,732,046 Oracle 950,200 39,927,404 Praxair 279,400 36,947,856 Precision Castparts 153,300 38,781,834 8 Common Stocks (continued) Shares Value ($) United States (continued) QUALCOMM 458,600 36,894,370 Schlumberger 379,500 39,483,180 Sigma-Aldrich 202,600 19,962,178 Stryker 448,300 37,876,867 The TJX Companies 611,100 33,274,395 W.W. Grainger 68,100 17,594,997 Wal-Mart Stores 417,800 32,074,506 Total Common Stocks (cost $1,436,129,362) Other Investment—1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,035,000) 19,035,000 b Total Investments (cost $1,455,164,362) % Cash and Receivables (Net) .2 % Net Assets % ADR—American Depository Receipts BR—Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 20.5 Industrial 8.5 Health Care 15.3 Materials 7.1 Energy 12.9 Utilities 2.4 Consumer Discretionary 12.3 Telecommunications 1.5 Consumer Staples 9.8 Money Market Investment 1.0 Financial 8.5 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 1,436,129,362 1,853,232,129 Affiliated issuers 19,035,000 19,035,000 Cash 127,964 Cash denominated in foreign currencies 1,405,377 1,407,564 Dividends receivable 5,433,715 Receivable for shares of Common Stock subscribed 211,666 Prepaid expenses 74,332 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,507,202 Payable for shares of Common Stock redeemed 1,843,890 Accrued expenses 128,200 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,458,612,876 Accumulated undistributed investment income—net 11,339,515 Accumulated net realized gain (loss) on investments (10,996,056 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 417,086,743 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 86,596,808 23,142,158 1,727,475,688 38,828,424 Shares Outstanding 4,687,175 1,279,770 92,268,679 2,076,062 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $1,449,442 foreign taxes withheld at source): Unaffiliated issuers 19,650,896 Affiliated issuers 16,374 Total Income Expenses: Management fee—Note 3(a) 7,476,899 Shareholder servicing costs—Note 3(c) 261,968 Custodian fees—Note 3(c) 211,520 Distribution fees—Note 3(b) 86,905 Directors’ fees and expenses—Note 3(d) 72,534 Professional fees 70,768 Registration fees 62,701 Prospectus and shareholders’ reports 20,767 Loan commitment fees—Note 2 7,581 Miscellaneous 36,896 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (26 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (8,836,629 ) Net realized gain (loss) on forward foreign currency exchange contracts 69,096 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 58,422,646 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Operations ($): Investment income—net 11,358,757 14,132,930 Net realized gain (loss) on investments (8,767,533 ) 2,889,168 Net unrealized appreciation (depreciation) on investments 58,422,646 226,811,107 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (512,902 ) (320,140 ) Class I (13,098,083 ) (6,883,220 ) Class Y (142,507 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 8,807,081 35,004,750 Class C 1,114,638 6,888,808 Class I 218,479,457 818,048,770 Class Y 16,112,728 23,098,999 Dividends reinvested: Class A 486,350 309,658 Class I 10,562,290 4,696,246 Class Y 142,498 — Cost of shares redeemed: Class A (13,798,341 ) (21,347,106 ) Class C (2,129,241 ) (2,640,193 ) Class I (112,819,273 ) (143,116,756 ) Class Y (1,500,000 ) — Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,703,324,513 745,751,492 End of Period Undistributed investment income—net 11,339,515 13,734,250 12 Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Capital Share Transactions: Class A b Shares sold 491,989 2,125,139 Shares issued for dividends reinvested 26,870 20,095 Shares redeemed (771,321 ) (1,319,501 ) Net Increase (Decrease) in Shares Outstanding ) Class C b Shares sold 64,023 421,400 Shares redeemed (121,382 ) (163,680 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 12,168,542 50,129,888 Shares issued for dividends reinvested 576,544 301,235 Shares redeemed (6,228,331 ) (8,528,852 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 886,949 1,267,093 Shares issued for dividends reinvested 7,783 — Shares redeemed (85,763 ) — Net Increase (Decrease) in Shares Outstanding a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended November 30, 2013, 10,068 Class C shares representing $168,940 were exchanged for 9,874 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2014 Year Ended November 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 18.02 15.02 13.51 12.99 12.23 8.91 Investment Operations: Investment income—net a .09 .13 .11 .11 .07 .06 Net realized and unrealized gain (loss) on investments .47 2.95 1.62 .52 .75 3.28 Total from Investment Operations .56 3.08 1.73 .63 .82 3.34 Distributions: Dividends from investment income—net (.10 ) (.08 ) (.10 ) (.07 ) (.06 ) (.02 ) Dividends from net realized gain on investments — — (.12 ) (.04 ) — — Total Distributions (.10 ) (.08 ) (.22 ) (.11 ) (.06 ) (.02 ) Net asset value, end of period 18.48 18.02 15.02 13.51 12.99 12.23 Total Return (%) b 3.14 c 20.60 13.08 4.86 6.70 37.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 d 1.24 1.28 1.27 1.32 1.38 Ratio of net expenses to average net assets 1.23 d 1.24 1.28 1.27 1.32 1.38 Ratio of net investment income to average net assets .96 d .76 .80 .80 .56 .53 Portfolio Turnover Rate 3.73 c 6.39 6.05 8.54 7.50 12.75 Net Assets, end of period ($ x 1,000) 86,597 89,024 61,806 48,872 37,152 8,212 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2014 Year Ended November 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 17.61 14.71 13.24 12.78 12.07 8.83 Investment Operations: Investment income (loss)—net a .02 .00 b .01 .01 (.02 ) (.01 ) Net realized and unrealized gain (loss) on investments .45 2.90 1.59 .50 .73 3.25 Total from Investment Operations .47 2.90 1.60 .51 .71 3.24 Distributions: Dividends from investment income—net — — (.01 ) (.01 ) (.00 ) b — Dividends from net realized gain on investments — — (.12 ) (.04 ) — — Total Distributions — — (.13 ) (.05 ) (.00 ) b — Net asset value, end of period 18.08 17.61 14.71 13.24 12.78 12.07 Total Return (%) c 2.67 d 19.72 12.21 4.01 5.90 36.69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.01 e 2.01 2.05 2.03 2.09 2.12 Ratio of net expenses to average net assets 2.01 e 2.01 2.05 2.03 2.09 2.09 Ratio of net investment income (loss) to average net assets .19 e .00 f .05 .05 (.17 ) (.11 ) Portfolio Turnover Rate 3.73 d 6.39 6.05 8.54 7.50 12.75 Net Assets, end of period ($ x 1,000) 23,142 23,543 15,883 13,872 10,243 1,873 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2014 Year Ended November 30, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 18.28 15.24 13.70 13.15 12.36 8.99 Investment Operations: Investment income—net a .12 .19 .16 .16 .12 .11 Net realized and unrealized gain (loss) on investments .47 2.98 1.64 .53 .76 3.31 Total from Investment Operations .59 3.17 1.80 .69 .88 3.42 Distributions: Dividends from investment income—net (.15 ) (.13 ) (.14 ) (.10 ) (.09 ) (.05 ) Dividends from net realized gain on investments — — (.12 ) (.04 ) — — Total Distributions (.15 ) (.13 ) (.26 ) (.14 ) (.09 ) (.05 ) Net asset value, end of period 18.72 18.28 15.24 13.70 13.15 12.36 Total Return (%) 3.26 b 20.93 13.49 5.23 7.12 38.22 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 c .91 .93 .93 .96 .99 Ratio of net expenses to average net assets .91 c .91 .93 .93 .96 .99 Ratio of net investment income to average net assets 1.32 c 1.12 1.14 1.13 .94 1.05 Portfolio Turnover Rate 3.73 b 6.39 6.05 8.54 7.50 12.75 Net Assets, end of period ($ x 1,000) 1,727,476 1,567,608 668,063 472,646 364,688 263,694 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended May 31, 2014 Period Ended Class Y Shares (Unaudited) November 30, 2013 a Per Share Data ($): Net asset value, beginning of period 18.27 16.40 Investment Operations: Investment income—net b .13 .01 Net realized and unrealized gain (loss) on investments .45 1.86 Total from Investment Operations .58 1.87 Distributions: Dividends from investment income—net (.15 ) — Net asset value, end of period 18.70 18.27 Total Return (%) c 3.22 11.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .94 .90 Ratio of net expenses to average net assets d .94 .90 Ratio of net investment income to average net assets d 1.42 .83 Portfolio Turnover Rate 3.73 c 6.39 Net Assets, end of period ($ x 1,000) 38,828 23,149 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Global Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. Effective March 31, 2014, the fund was closed to new investors. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 500 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized), Class I (200 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 18 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy.Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. 20 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 793,882,270 — — The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities (continued): Equity Securities— Foreign Common Stocks † 1,059,349,859 — — Mutual Funds 19,035,000 — — † See Statement of Investments for additional detailed categorizations. At May 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2014 were as follows: Affiliated Investment Value Value Net Company 11/30/2013 ($) Purchases ($) Sales ($) 5/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 38,300,000 224,760,000 244,025,000 19,035,000 1.0 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended May 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The fund has an unused capital loss of $2,035,266 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2013. These post-enactment long-term capital losses can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2013 was as follows: ordinary income $7,203,360. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commit- 24 ment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. During the period ended May 31, 2014, the Distributor retained $2,570 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2014, Class C shares were charged $86,905, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2014, Class A and Class C shares were charged $107,880 and $28,968, respectively, pursuant to the Shareholder Services Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2014, the fund was charged $5,846 for transfer agency services and $282 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $26. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2014, the fund was charged $211,520 pursuant to the custody agreement. During the period ended May 31, 2014, the fund was charged $4,622 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,344,076, Distribution Plan fees $14,688, Shareholder Services Plan fees $23,346, custodian fees $120,910, Chief Compliance Officer fees $1,472 and transfer agency fees $2,710. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2014, amounted to $206,525,409 and $64,633,913, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended May 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. At May 31, 2104, there were no forward contracts outstanding. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended May 31, 2014: Average Market Value ($) Forward contracts 6,275,271 At May 31, 2014, accumulated net unrealized appreciation on investments was $417,102,767, consisting of $427,719,501 gross unrealized appreciation and $10,616,734 gross unrealized depreciation. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. International Stock Fund SEMIANNUAL REPORT May 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover International Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for International Stock Fund, covering the six-month period from December 1, 2013, through May 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The mild gains produced by most broad measures of international equity performance over the reporting period masked what appeared to be a major change in market leadership. Over the final month of 2013, relatively speculative, growth-oriented companies gained value in response to reports of accelerating economic growth in the United States and Europe. However, more disappointing economic data, several geopolitical crises, and persistent weakness in the world’s emerging markets weighed on investor sentiment over the first five months of 2014, causing growth-oriented stocks to fall out of favor. Instead, investors preferred the stocks of value-oriented companies that tend to fare relatively well under a variety of economic climates. We believe that the global economic recovery is likely to persist, led by the more developed markets. However, we may see stark differences in the investment prospects of individual countries, industry groups, and companies depending on their underlying fundamentals. In our judgment, extensive and professional research into individual companies may be the best way to identify suitable stocks for investment. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 16, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2013, through May 31, 2014, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2014, International Stock Fund’s Class A shares achieved a return of 1.75%, Class C shares returned 1.41%, Class I shares returned 1.92%, and Class Y shares returned 1.03%. 1 In comparison, the fund’s benchmark index, the Morgan Stanley Capital International Europe,Australasia, Far East Index (the “MSCI EAFE Index”), achieved a 5.33% return over the same period. 2 Improving economic data in Europe helped support moderate gains in international stock markets for the reporting period. The fund underperformed its benchmark, mainly due to weakness in some energy and consumer-oriented holdings. The Fund’s Investment Approach The fund seeks long-term real return by investing in high-quality companies believed to be capable of sustainable growth and wealth creation over a long time horizon.The fund invests in stocks of foreign companies that are predominantly located in the world’s developed markets outside of the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth.The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that could add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of products, costs and pricing, competition, industry position, and outlook. Recovering European Economy Fueled Markets’ Gains After several years of economic weakness in Europe, growth picked up in core countries, such as Germany, France, and Switzerland. Moreover, signs of recovery emerged in some of Europe’s previously hard hit, peripheral economies, including Spain and Italy. In the United Kingdom, investor sentiment improved and stocks rallied when employment and economic trends appeared to strengthen. However, the Japanese stock market pulled back during the reporting period as it digested earlier gains and investors responded cautiously to the potentially dampening effects of an increase in the nation’s value added tax. With some exceptions, the world’s The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) emerging markets generally continued to struggle with sluggish growth trends, rising geopolitical tensions, and weakening currency values. In this environment, the MSCI EAFE Index advanced moderately over the reporting period despite experiencing a sharp selloff in January 2014. The rally was paced by U.K. and European stocks, with markets in the Pacific Rim generally rising. Smaller and lower quality stocks outperformed market averages in the first half of the reporting period but lagged over the second half when market leadership shifted from smaller, economically sensitive growth stocks toward large, high-quality, globally dominant companies with consistent earnings under a variety of economic conditions. Conservative Posture Limited Participation in Market Gains The fund is designed to hold up better than market averages during periods of market weakness, and it tends to lag during rallies.The reporting period was no exception.The fund’s conservative investment posture, and quality bias, prevented it from participating more fully in the upward market moves, which were particularly evident among lower quality stocks. In addition, the fund’s relative results were hurt by positions in the emerging markets, which generally trailed their more developed counterparts. Chinese energy producers CNOOC and China Shenhua Energy, Cl. H struggled with oil production shortfalls and falling coal prices, respectively. In Brazil, energy giant Petroleo Brasileiro,ADR was hurt by pricing pressures stemming from government intervention (the holding was subsequently sold from the fund). Australian beverage bottler Coca-Cola Amatil struggled with rising competitive pressures, weakness in some Asian markets, and the need to cut costs. In developed markets, Japanese carmaker Honda Motor encountered weak U.S. sales due to unusually harsh winter weather. The fund achieved better relative results with U.K. medical technology provider Smith & Nephew, which gained value amid takeover speculation in a consolidating industry. Japanese energy producer INPEX rose in anticipation of higher production volumes from a new project. Danish pharmaceutical developer Novo Nordisk, Cl. B was rewarded as competitive pressures dissipated and investors recognized the strength of its new product pipeline.Taiwan Semiconductor Manufacturing Company, ADR achieved dominant market shares with new technologies and products. Australian energy company Woodside Petroleum advanced as investors looked forward to the announcement of a special dividend. During the reporting period, we eliminated three positions that either reached fuller/richer valuations or failed to fulfill their investment theses, and we replaced them with two companies that we believe are better positioned for long-term gains. 4 Maintaining a Consistently Prudent Investment Process The direction of travel of most developed markets has remained unchanged. Since the global financial crisis, now neatly referenced and almost consigned to a footnote in history, many markets have been on a strongly upward track. Central bankers and monetary authorities may have set that path but, as quantitative easing in the US winds down, will markets continue on that rising path? If markets, over time, reflect the strength of the underlying assets, then equity markets must rely on earnings growth. That growth is now evident and P/Es have subsequently stabilized. From our perspective, equities across most developed markets can now be reasonably described as fairly valued and the outlook for corporate earnings is encouraging. There is reason for optimism. Where there is optimism, there is always cause for caution. The list of geopolitical concerns around the world seems to grow longer, and more serious, by the day.Yet markets are largely unmoved, capitalist antennae perhaps only alert to what might impact financial markets - the cost of oil, so far unmoved. An eye must of course remain on the spiraling situation in the Middle East and, if Mario Draghi lives up to his promise that the European bank stress tests will this time be meaningful, the cloak of mystery that surrounds the balance sheets of many European banks may be lifted with serious consequences. For now, sentiment remains positive.With the wind-down of quantitative easing, the baton has been taken by global corporates, and they are running with it. M&A activity and current IPO pipelines all reflect growing confidence. June 16, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in International Stock Fund from December 1, 2013 to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.44 $ 10.19 $ 4.68 $ 4.66 Ending value (after expenses) $ 1,017.50 $ 1,014.10 $ 1,019.20 $ 1,010.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.44 $ 10.20 $ 4.68 $ 4.68 Ending value (after expenses) $ 1,018.55 $ 1,014.81 $ 1,020.29 $ 1,020.29 † Expenses are equal to the fund’s annualized expense ratio of 1.28% for Class A, 2.03% for Class C, .93% for Class I and .93% for ClassY, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS May 31, 2014 (Unaudited) Common Stocks—98.6% Shares Value ($) Australia—8.7% Coca-Cola Amatil 5,950,000 52,383,390 Cochlear 356,600 19,869,004 CSL 1,163,000 76,402,645 Woodside Petroleum 1,890,000 74,173,863 Woolworths 2,180,100 76,144,839 Belgium—1.4% Colruyt 849,000 Canada—2.2% Suncor Energy 1,982,200 China—3.3% China Shenhua Energy, Cl. H 13,469,000 36,917,077 CNOOC 43,963,000 75,417,473 Denmark—2.3% Novo Nordisk, Cl. B 1,840,000 Finland—2.0% Kone, Cl. B 1,651,000 France—8.7% Air Liquide 483,000 70,350,672 Danone 943,000 70,224,635 Essilor International 507,576 53,318,347 L’Oreal 396,500 69,183,058 LVMH Moet Hennessy Louis Vuitton 176,800 35,174,907 Germany—3.8% Adidas 603,300 64,755,302 SAP 850,000 65,071,770 Hong Kong—9.3% AIA Group 15,860,600 79,477,400 China Mobile 5,678,500 55,554,882 CLP Holdings 6,249,000 51,423,806 Hang Lung Properties 17,457,000 55,390,813 Hong Kong & China Gas 32,891,026 79,502,361 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Italy—.5% Tenaris, ADR 388,800 Japan—18.8% AEON Mall 953,590 23,961,525 Chugai Pharmaceutical 628,000 16,791,906 Daito Trust Construction 644,500 69,799,730 Denso 1,270,300 58,186,728 FANUC 409,400 69,654,303 Honda Motor 1,597,100 55,898,500 INPEX 5,600,000 80,754,420 Keyence 140,020 54,391,856 Komatsu 3,423,300 74,552,614 Shimamura 204,300 19,727,593 Shin-Etsu Chemical 1,132,900 67,317,408 Tokio Marine Holdings 1,759,700 55,591,308 Singapore—1.9% DBS Group Holdings 2,401,226 32,353,280 Oversea-Chinese Banking 4,445,061 34,552,615 Spain—2.0% Inditex 477,000 Sweden—2.1% Hennes & Mauritz, Cl. B 1,718,000 Switzerland—10.0% Nestle 879,000 68,955,611 Novartis 839,000 75,233,613 Roche Holding 238,400 70,148,967 SGS 11,090 27,802,401 Swatch Group-BR 52,100 30,748,018 Syngenta 181,000 69,630,932 Taiwan—2.2% Taiwan Semiconductor Manufacturing, ADR 3,648,400 United Kingdom—19.4% BG Group 3,575,000 73,167,083 Burberry Group 2,506,000 64,394,274 Centrica 11,790,000 66,322,332 8 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Compass Group 4,369,900 72,918,343 HSBC Holdings 6,329,895 66,758,912 Intertek Group 678,100 33,166,761 Reckitt Benckiser Group 895,900 76,586,768 SABMiller 1,418,000 78,697,229 Smith & Nephew 3,304,900 57,944,743 Standard Chartered 3,488,706 78,505,972 Total Common Stocks (cost $2,808,109,746) Other Investment—.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,200,000) 31,200,000 a Total Investments (cost $2,839,309,746) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipts a Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Discretionary 15.8 Materials 6.0 Consumer Staples 15.7 Information Technology 5.7 Financial 14.5 Utilities 5.7 Health Care 13.0 Telecommunication Services 1.6 Energy 12.6 Money Market Investment .9 Industrial 8.0 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 2,808,109,746 3,389,275,191 Affiliated issuers 31,200,000 31,200,000 Cash 1,023,548 Cash denominated in foreign currencies 4,797,417 4,795,411 Dividends receivable 16,309,091 Receivable for shares of Common Stock subscribed 2,657,114 Prepaid expenses 95,385 3,445,355,740 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 2,826,394 Payable for shares of Common Stock redeemed 4,963,918 Accrued expenses 257,358 8,047,670 Net Assets ($) 3,437,308,070 Composition of Net Assets ($): Paid-in capital 2,927,706,524 Accumulated undistributed investment income—net 23,622,434 Accumulated net realized gain (loss) on investments (95,115,512) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 581,094,624 Net Assets ($) 3,437,308,070 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 226,523,562 30,558,381 3,180,225,037 1,090 Shares Outstanding 14,464,222 1,984,575 201,290,261 69.01 Net Asset Value Per Share ($) 15.80 15.79 See notes to financial statements. 10 Investment Income ($): Income: Cash dividends (net of $4,777,665 foreign taxes withheld at source): Unaffiliated issuers 49,264,647 Affiliated issuers 30,384 Interest 383 Total Income Expenses: Management fee—Note 3(a) 13,801,977 Shareholder servicing costs—Note 3(c) 832,478 Custodian fees—Note 3(c) 466,729 Directors’ fees and expenses—Note 3(d) 130,246 Distribution fees—Note 3(b) 121,745 Registration fees 98,962 Prospectus and shareholders’ reports 89,933 Professional fees 81,350 Loan commitment fees—Note 2 14,887 Miscellaneous 70,032 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (51 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (29,099,386 ) Net realized gain (loss) on forward foreign currency exchange contracts 163,200 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 64,049,316 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Operations ($): Investment income—net 33,587,126 42,401,039 Net realized gain (loss) on investments (28,936,186 ) (27,337 ) Net unrealized appreciation (depreciation) on investments 64,049,316 260,328,361 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (3,239,116 ) (2,453,861 ) Class C (172,199 ) (156,624 ) Class I (43,347,767 ) (32,893,538 ) Class Y (16 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 24,487,367 147,162,705 Class C 762,401 13,865,416 Class I 578,189,644 1,149,860,399 Class Y — 1,000 Dividends reinvested: Class A 3,140,068 2,370,457 Class C 120,295 110,933 Class I 32,088,480 22,258,109 Cost of shares redeemed: Class A (85,242,996 ) (62,177,277 ) Class C (6,310,785 ) (4,965,563 ) Class I (382,516,957 ) (418,895,968 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 3,250,649,395 2,133,861,144 End of Period Undistributed investment income—net 23,622,434 36,794,406 12 Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 a Capital Share Transactions: Class A b Shares sold 1,622,537 9,880,843 Shares issued for dividends reinvested 202,978 164,615 Shares redeemed (5,641,131 ) (4,140,282 ) Net Increase (Decrease) in Shares Outstanding ) Class C b Shares sold 51,292 951,707 Shares issued for dividends reinvested 7,883 7,807 Shares redeemed (427,310 ) (336,282 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 38,086,076 77,060,413 Shares issued for dividends reinvested 2,059,595 1,535,042 Shares redeemed (25,187,853 ) (27,918,325 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold — 69 a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended November 30, 2013, 6,275 Class C shares representing $95,883 were exchanged for 6,174 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2014 Year Ended November 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 15.57 14.13 12.58 12.83 11.97 8.43 Investment Operations: Investment income—net a .12 .17 .21 .15 .09 .05 Net realized and unrealized gain (loss) on investments .15 1.46 1.46 (.31 ) .86 3.58 Total from Investment Operations .27 1.63 1.67 (.16 ) .95 3.63 Distributions: Dividends from investment income—net (.18 ) (.19 ) (.12 ) (.09 ) (.09 ) (.09 ) Net asset value, end of period 15.66 15.57 14.13 12.58 12.83 11.97 Total Return (%) b 1.75 c 11.65 13.40 (1.32 ) 7.99 43.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 d 1.30 1.31 1.27 1.34 1.43 Ratio of net expenses to average net assets 1.28 d 1.30 1.31 1.27 1.34 1.42 Ratio of net investment income to average net assets 1.58 d 1.14 1.62 1.08 .69 .50 Portfolio Turnover Rate 4.31 c 2.58 5.47 5.07 5.91 21.67 Net Assets, end of period ($ x 1,000) 226,524 284,575 174,825 192,351 124,347 18,059 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2014 Year Ended November 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 15.26 13.86 12.33 12.64 11.83 8.32 Investment Operations: Investment income (loss)—net a .07 .06 .12 .04 (.02 ) (.01 ) Net realized and unrealized gain (loss) on investments .14 1.43 1.43 (.30 ) .87 3.53 Total from Investment Operations .21 1.49 1.55 (.26 ) .85 3.52 Distributions: Dividends from investment income—net (.07 ) (.09 ) (.02 ) (.05 ) (.04 ) (.01 ) Net asset value, end of period 15.40 15.26 13.86 12.33 12.64 11.83 Total Return (%) b 1.41 c 10.78 12.58 (2.08 ) 7.18 42.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.03 d 2.04 2.06 2.05 2.13 2.25 Ratio of net expenses to average net assets 2.03 d 2.04 2.06 2.05 2.13 2.22 Ratio of net investment income (loss) to average net assets .88 d .42 .90 .33 (.12 ) (.13 ) Portfolio Turnover Rate 4.31 c 2.58 5.47 5.07 5.91 21.67 Net Assets, end of period ($ x 1,000) 30,558 35,905 23,962 23,319 13,959 1,224 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2014 Year Ended November 30, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 15.73 14.26 12.70 12.93 12.04 8.47 Investment Operations: Investment income—net a .16 .23 .26 .19 .14 .12 Net realized and unrealized gain (loss) on investments .14 1.48 1.46 (.31 ) .86 3.57 Total from Investment Operations .30 1.71 1.72 (.12 ) 1.00 3.69 Distributions: Dividends from investment income—net (.23 ) (.24 ) (.16 ) (.11 ) (.11 ) (.12 ) Net asset value, end of period 15.80 15.73 14.26 12.70 12.93 12.04 Total Return (%) 1.92 b 12.13 13.74 (1.01 ) 8.38 43.98 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 c .92 .93 .93 .97 1.01 Ratio of net expenses to average net assets .93 c .92 .93 .93 .97 1.01 Ratio of net investment income to average net assets 2.12 c 1.54 1.96 1.41 1.11 1.18 Portfolio Turnover Rate 4.31 b 2.58 5.47 5.07 5.91 21.67 Net Assets, end of period ($ x 1,000) 3,180,225 2,930,169 1,935,074 1,116,202 688,992 339,535 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended May 31, 2014 Period Ended Class Y Shares (Unaudited) November 30, 2013 a Per Share Data ($): Net asset value, beginning of period 15.72 14.49 Investment Operations: Investment income—net b .16 .06 Net realized and unrealized gain (loss) on investments .14 1.17 Total from Investment Operations .30 1.23 Distributions: Dividends from investment income—net (.23 ) — Net asset value, end of period 15.79 15.72 Total Return (%) c 1.03 8.49 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .93 .91 Ratio of net expenses to average net assets d .93 .91 Ratio of net investment income to average net assets d 2.08 .93 Portfolio Turnover Rate 4.31 c 2.58 Net Assets, end of period ($ x 1,000) 1 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: International Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized), Class I (300 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. 18 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 20 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of May 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 3,389,275,191 — — Mutual Funds 31,200,000 — — † See Statement of Investments for additional detailed categorizations. At May 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 22 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2014 were as follows: Affiliated Investment Value Value Net Company 11/30/2013 ($) Purchases ($) Sales ($) 5/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 93,800,000 377,880,000 440,480,000 31,200,000 .9 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The F und 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $63,676,108 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2013. If not applied, $598,805 of the carryover expires in fiscal year 2016, $15,114,500 expires in fiscal year 2017 and $16,297,830 expires in fiscal year 2019. The fund has $5,721,194 of post-enactment short-term capital losses and $25,943,779 of post-enactment long-term capital losses which can be carried forward for an unlimited period. 24 The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2013 was as follows: ordinary income $35,504,023. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. During the period ended May 31, 2014, the Distributor retained $7,365 from commissions earned on sales of the fund’s Class A shares and $6,430 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2014, Class C shares were charged $121,745, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2014, Class A and Class C shares were charged $309,948 and $40,581, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2014, the fund was charged $13,790 for transfer agency services and $538 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $51. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction 26 activity. During the period ended May 31, 2014, the fund was charged $466,729 pursuant to the custody agreement. During the period ended May 31, 2014, the fund was charged $4,622 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $2,463,503, Distribution Plan fees $19,566, Shareholder Services Plan fees $54,942, custodian fees $280,035, Chief Compliance Officer fees $1,472 and transfer agency fees $6,876. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended May 31, 2014, amounted to $342,075,044 and $137,533,924, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended May 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to pur- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) chases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonper-formance on these forward contracts, which is generally limited to the unrealized gain on each open contract.At May 31, 2104, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended May 31, 2014: Average Market Value ($) Forward contracts 13,433,864 At May 31, 2014, accumulated net unrealized appreciation on investments was $581,165,445, consisting of $633,248,958 gross unrealized appreciation and $52,083,513 gross unrealized depreciation. At May 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 21, 2014 By: /s/ James Windels James Windels, Treasurer Date: July 21, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
